Citation Nr: 0947387	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-37 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1978 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
erectile dysfunction.

By a November 1980 claim, the Veteran asserted entitlement to 
service connection for a left hand condition.  To date, it 
does not appear that the RO has adjudicated such issue.  
Thus, the issue of entitlement to service connection for a 
left hand condition is referred back to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice as to 
the disability rating and effective date for the award of 
benefits that will be assigned if service connection is 
awarded.  Id. at 486.  In this case, the Veteran has not yet 
been notified as to the disability rating and effective date 
for the award of benefits that will be assigned if service 
connection is awarded for the disability on appeal.  On 
remand, the Veteran should be so notified.  

The Board notes that the most recent VA treatment records 
associated with the Veteran's claims file are dated in 
January 2006.  More recent VA treatment records reflecting 
treatment for erectile dysfunction may be available, as there 
is no evidence of record indicating that the Veteran has 
ceased treatment for his erectile dysfunction.  Because VA is 
on notice that there are additional records that may be 
applicable to the Veteran's claim and because these records 
may be of use in deciding the claim, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The Veteran, by his November 2009 Appellant's Brief, asserts 
that his erectile dysfunction may be related to his service-
connected schizophrenia, specifically, the prescription 
medication he takes for this condition same.  

A medical opinion, as to the possible relationship between 
the Veteran's erectile dysfunction and his service-connected 
schizophrenia, to include prescription medication for the 
same, and active military service, has not been obtained. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) that 
satisfies the requirement of Dingess, 
which notifies the Veteran of the 
disability rating and effective date 
for the award of benefits that will be 
assigned if service connection is 
awarded for erectile dysfunction, to 
include as secondary to service-
connected schizophrenia.

2.  Obtain and associate with the 
claims file treatment records from the 
VAMC in Shreveport, Louisiana, dated 
from January 2006 to the present.  Any 
responses from the VAMC, including 
negative responses, must be associated 
with the Veteran's claims file.

3.  Schedule the Veteran for a VA 
examination with an appropriate 
examiner.  

a. The examiner must opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that erectile dysfunction was incurred 
in service or is related to any 
incident of service.  

b.  The examiner must opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) 
that erectile dysfunction is 
proximately due to, or aggravated by, 
his service-connected schizophrenia, 
including prescription medication for 
the same.  

c.  If aggravation beyond the natural 
progression of the disease is found, 
the examiner should identify that 
aspect of the Veteran's erectile 
dysfunction which is due to such 
aggravation.

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination 
findings, historical records, and 
medical principles.  The examiner 
should fully articulate a sound 
reasoning for all conclusions made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to any scheduled 
examination.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim of 
entitlement to service connection for 
erectile dysfunction, to include as 
secondary to service-connected 
schizophrenia, considering any 
additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


